UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



RICHARD F. TURNER,

       Plaintiff,
              v.                                        Civil Action No. 13-504 (JEB)
JANET NAPOLITANO, Sec’y, Dept. of
Homeland Security,

       Defendant.


                                MEMORANDUM OPINION

       Plaintiff Richard Turner filed a pro se Complaint on April 15, 2013, seeking to renounce

his citizenship. See ECF No. 1 (Complaint). Defendant moved to dismiss the case on August

13. See ECF No. 10. Two days later, the Court issued an Order directing Plaintiff to respond to

the Motion by September 20 or risk the Court’s deeming the matter conceded. See ECF No. 11.

As Plaintiff has never responded, the Court will treat the Motion as conceded and dismiss the

case without prejudice. See LCvR 7(b). A contemporaneous Order will so state.



                                                    /s/ James E. Boasberg
                                                    JAMES E. BOASBERG
                                                    United States District Judge
Date: October 1, 2013




                                               1